Citation Nr: 1307532	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  06-28 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in pertinent part, continued the current 10 percent disability evaluation for the Veteran's service-connected posttraumatic minor anesthetic area, right side of scalp.  The Veteran's claims folder was transferred to the RO in St. Petersburg, Florida in 2006.  

In July 2009, the Veteran testified at a Board hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In December 2010, the Board determined that a claim for TDIU was raised by the record and the Board remanded this issue to the RO for adjudication.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of cervical spine degenerative spondylosis at C6-C7 which is rated at 20 percent, patellofemoral pain syndrome of the right knee which is rated at 10 percent, patellofemoral pain syndrome of the left knee which is rated at 10 percent, stress fracture of the right tibia which is rated at zero percent, stress fracture of the left tibia which is rated at zero percent, calluses of both feet which is rated at zero percent, post traumatic minor anesthetic area of the right side of the scalp which is rated at 10 percent, and a lump in the left breast which is rated at zero percent.  Her combined rating is 40 percent.

2.  The Veteran's service-connected disabilities have not rendered her unable to obtain and retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability to include on an extraschedular basis for the service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in May 2005, May 2008, January 2009, and December 2010, prior to the initial adjudication of the claim.  The claim was adjudicated in a November 2012 supplemental statement of the case. 

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for increased ratings and TDIU, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of her claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2008, July 2009, and May 2010 letters provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from December 2001 to October 2012 and records from the Social Security Administration are associated with the claims folder.  There is no identified evidence that needs to be addressed.  

The Veteran underwent adequate VA examinations in November 2011 and October 2012 to obtain medical evidence as to the severity of the service-connected disabilities and to obtain evidence as to how the service-connected disabilities impacted the Veteran's ability to obtain and retain substantially gainful employment.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his or her level of education, employment history, and vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  


Analysis

The Veteran is seeking a TDIU on the basis that she is unable to work because of her service-connected disabilities.  The Veteran's service-connected disabilities consist of cervical spine degenerative spondylosis at C6-C7 which is rated at 20 percent, patellofemoral pain syndrome of the right knee which is rated at 10 percent, patellofemoral pain syndrome of the left knee which is rated at 10 percent, stress fracture of the right tibia which is rated at zero percent, stress fracture of the left tibia which is rated at zero percent, calluses of both feet which is rated at zero percent, post traumatic minor anesthetic area of the right side of the scalp which is rated at 10 percent, and a lump in the left breast which is rated at zero percent.  Her combined rating is 40 percent.  See 38 C.F.R. § 4.25 (the combined ratings table).  Therefore, the Veteran does not meet the minimum rating requirements of § 4.16(a) for a TDIU.

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Factors to be considered in determining whether a veteran is unemployable are his or her level of education, employment history, and vocational attainment.  See Hyder, supra.   

In the November 2012 determination, the RO indicated that this matter was not referred to the Director of Compensation and Pension for consideration because the evidence failed to show that the Veteran was unemployable due to her service-connected disabilities.    

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  However, the Board may consider whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).   

The Board has reviewed the evidence of record and concludes that the preponderance of the evidence establishes that the Veteran's service-connected disabilities do not preclude her from securing and following a substantially gainful occupation. 

The Veteran asserts that she is unemployable due to debilitating pain, confusion, inability to focus or handle stress, and mental tracking problems.  She contends that writing causes pain and she must walk away from the computer.  She states that vocational rehabilitation will not provide services because she is unemployable.  See a May 2005 statement from the Veteran.  In a July 2005 statement, the Veteran stated that she was unable to work due to head and neck pain and immobility.  She reported that she had a temporary job at VA in the medical records file room in September 2003.  She reported that she worked for nine months and then had to leave because she had six weeks of absences; this drove her deeper into depression and anxiety.  The Veteran indicated that she had not worked since July 2004.  In a September 2005 income, networth, and employment statement, the Veteran indicated that she completed 4 years of college and she last worked as a medical records clerk in July 2004.  She stated that she had to leave employment due to her physical condition and she was totally disabled since July 2005.  

Regarding educational and occupational history, the record shows that the Veteran served in the military for four years.  The Veteran's DD Form 214 indicates that the Veteran's military occupation specialty was transmission system operator and administration specialist.  The DD Form 214 indicates that she was in each of these positions for more than two years.  The Veteran reported that she obtained a Bachelor of Science degree in social work and psychology in about 1997 or 1988.  See an August 2004 VA pain clinic record and the November 2008 VA psychiatric examination report.  In a September 2005 financial status report, the Veteran reported that she worked as a medical records clerk from October 2003 to July 2004.  

The medical evidence shows that the service-connected disabilities are not so severe as to render the Veteran unemployable in all forms of substantially gainful employment.  There is probative medical evidence which establishes that the Veteran is capable of sedentary or light activity employment.    

There is medical evidence that the Veteran's service-connected cervical spine degenerative spondylosis at C6-C7 which is rated at 20 percent and the service-connected post traumatic minor anesthetic area of the right side of the scalp which is rated at 10 percent cause some functional limitations but these disabilities are not so severe as to render the Veteran unemployable in all forms of substantially gainful employment.  An October 2012 VA examination report indicates that the Veteran had degenerative joint disease and degenerative disc disease of the cervical spine.  She reported that her neck disability caused neck pain and cramping.  She reported occasionally getting tingling, numbness, and sharp pain down her arm to the ring and middle fingers.  Forward flexion of the cervical spine was to 45 degrees or greater with no objective evidence of painful motion.  Range of motion testing revealed some limitation of motion on extension, right lateral flexion, and lateral rotation with some painful motion.  The functional loss and functional impairment due to the cervical spine disability was described as less movement than normal and pain on movement.  Muscle strength was normal.  Sensory and reflex examination was normal.  The examiner indicated that the cervical spine disability impacted the Veteran's ability to work in that it made it more difficult to reach for files and this caused more neck pain.  

EMG and Neurology consult report dated in November 2011 indicates that the Veteran reported that she was unable to stand or sit for long due to pain and she was unable to reach or bend.  It was noted that the Veteran did not have a steady work history since discharge from the military and she last worked as a records clerk for VA in July 2004.  The Veteran reported that she stopped working due to pain associated with all of the functions of her job.  The VA physician noted that the medical evidence of record showed that the Veteran had normal active range of motion on the upper and lower extremities and all joints and movements were not associated with pain.  Cervical spine movements were normal and not associated with pain in all planes.  

In an addendum, the VA physician indicated that the functional capacity evaluation done on November 2011 showed that the Veteran was capable of at least sedentary-light type work and she exhibited symptoms/disability exaggeration behavior.  The VA physician stated that the diagnostic testing was not clinically indicated at that time.  The VA physician opined that the Veteran's service-connected disabilities did not preclude light duty or sedentary employment.  The VA physician indicated that strenuous physical employment was limited given that Veteran's cervical spine disability because the Veteran had limitation with range of motion of the cervical spine and would be unable to lift anything over 20 pounds due to her neck pain and would have difficulty reaching overhead repetitively.  

An August 2011 VA pain clinic consult report indicates that the Veteran reported having pain in the right neck, upper back, and shoulder blade for three years and it was worsening.  The pain was described as tightness from the neck to the shoulder.  The Veteran reported that the pain was aggravated by movement of the head when looking up to the right.  The diagnoses were right shoulder pain, suspect impingement syndrome; neck pain, suspect musculoskeletal cause; osteoarthritis of the neck; wrist pain suspect carpal tunnel syndrome; and lumbago.  The Veteran reported having limited physical functioning, and limits in her family and social relationship due to the pain.  She reported having limited overall functioning.  The pain clinic consult report indicates that the Veteran was able to perform housework and activities of daily living.  She was able to perform a home exercise program.  Examination revealed that range of motion of the cervical spine was within normal limits.  Reflexes were normal.  Sensory examination was grossly normal.  

The Veteran underwent VA neurological examination in October 2012 to determine the severity of the service-connected post traumatic minor anesthetic area of the right side of the scalp.  The VA neurological examination report indicates that the Veteran reported having right temporal head numbness that was worse since 2008.  She reported that her neck disability was affecting this disability and she had pain in the back of her head as well.  The Veteran treated this disability with Tylenol extra strength.  Physical examination revealed a small half dollar area of decreased sensation to pin prick and light touch in the right mid temporal region.  The diagnosis was post traumatic right temporal neuralgia.  The examiner opined that there were no effects in the Veteran's usual occupational and resulting work from the numbness but the pain affected her concentration.  The examiner opined that the Veteran's service-connected right temporal neuralgia would not preclude physical or sedentary work.  The examiner indicated that the decreased sensation over the scalp would have no bearing on physical or sedentary work since these work activities would have no effect on the numbness.  The examiner indicated that this disability is a mild problem which does not cause physical difficulties.  

The Veteran underwent VA neurological examination in July 2005 to determine the severity of the service-connected post traumatic minor anesthetic area of the right side of the scalp.  The assessment was right IV distribution trigeminal neuropathy which caused mild impairment.  

There is medical evidence that the Veteran's service-connected patellofemoral pain syndrome of the right knee, patellofemoral pain syndrome of the left knee, stress fracture of the right tibia, stress fracture of the left tibia, and calluses of both feet cause some functional limitations but these disabilities are not so severe as to render the Veteran unemployable in all forms of substantially gainful employment.  

A November 2011 VA EMG and Neurology consult report indicates that the Veteran reported that she was unable to stand or sit for long due to pain and she was unable to reach or bend.  The Veteran reported that she stopped working due to pain associated with all of the functions of her job.  The VA physician noted that the medical evidence of record showed that the Veteran had normal active range of motion on the upper and lower extremities and all joints and movements were not associated with pain.   

In an addendum, the VA physician indicated that the functional capacity evaluation done on November 2011 showed that the Veteran was capable of at least sedentary-light type work and she exhibited symptoms/disability exaggeration behavior.  The VA physician stated that the diagnostic testing was not clinically indicated at that time.  The VA physician opined that the Veteran's service-connected disabilities did not preclude light duty or sedentary employment.  

An October 2012 VA examination of the knees revealed that the Veteran reported that her knee pain is always there and has increased in severity slowly over time.  She indicated that she had to keep her legs up and put analgesic cream on her knees during flare-ups.  Physical examination revealed that range of motion of the knees was from zero to 140 degrees which is normal range of motion.  There was no objective evidence of painful motion.  The VA report indicates that the Veteran did not have any additional limitation of motion in range of motion of the knees following repetitive use.  The examiner noted that the Veteran did have functional loss and impairment in the knees manifested by disturbance in locomotion in the knees.  There was no evidence of instability in the left or right knee.  

The examiner indicated that the Veteran had tibial and fibular impairment manifested by shin splints.  It was noted that the Veteran developed stress fractures in basic training and she had recurrent pain when she would run in service.  It was noted that the Veteran has had no problems since separation with this condition.  The diagnosis was bilateral tibial stress fractures resolved, no residuals.  The examiner indicated that there were no significant effects on occupational functioning.  The examiner opined that the resolved stress fractures of both tibias would not preclude physical or sedentary work since the stress fractures are no longer symptomatic.  

The examiner opined that the impact of each of the knee and lower legs disabilities were that the legs were worn out from stairs and walking and the Veteran found it more difficult to squat and find files from bottom shelves.  The examiner opined that the Veteran's service-connected disability should not preclude light duty or sedentary employment.  The examiner stated that strenuous physical employment was limited given the Veteran's knee disabilities and the Veteran had pain in her knees on prolonged standing or walking and she had more difficulty squatting.    

There is medical evidence that the Veteran's service-connected calluses of the feet cause some functional limitations but these disabilities are not so severe as to render the Veteran unemployable in all forms of substantially gainful employment.  The October 2012 VA examination report indicates that the Veteran had painful foot calluses.  The Veteran shaved the calluses every 6 to 7 days.  Physical examination revealed two round keratotic mildly tender calluses on both plantar feet, on the ball of the right foot by the third metatarsal area, on the right plantar area near the 5th metatarsal area, on the left plantar foot on the first metatarsal area, and on the left plantar foot on the 5th metatarsal area.  The examiner opined that the service-connected foot calluses did not preclude sedentary or light duty employment.  The examiner stated that the occupations with prolonged standing or walking should be avoided to preclude a flare-up.  The examiner stated that this would be the case for any individual with a foot condition and it was not particular to the Veteran.  The examiner stated that the Veteran walked 150 feet from the waiting room to the exam room wearing flip flop foot wear without difficulty.  The examiner concluded that there was no objective evidence that the Veteran's service-connected foot condition would preclude gainful employment.  

There is medical evidence that the Veteran's service-connected lump in the left breast does not cause functional limitations and does not render the Veteran unemployable in all forms of substantially gainful employment.  An October 2012 VA examination report indicates that the Veteran reported that she had no lump in her left breast and she did not have any pain or tenderness of the left breast.  It was noted that a mammogram in December 2010 showed breast tissue that was heterogeneously dense with an occasional benign appearing calcification.  Physical examination did reveal tender mobile cystic tissue in the left breast.  The examiner opined that the left breast mass did not preclude physical or sedentary employment and it did not cause physical or functional limitations.  

The record shows that the Veteran had applied for Social Security Administration (SSA) disability benefits in April 2006.  She asserted that she was unable to obtain and retain gainful employment due to an affective and mood disorder, depression, anxiety, panic attacks, myalgia, neck pain, and degenerative disc disease.  In August 2006, SSA determined that the Veteran was not disabled under their rules and her claim for benefits was denied.  SSA indicated that the Veteran's impairments were not severe and caused mild functional limitations in restrictions of activity of daily living, social functioning, and maintaining concentration, persistence, or pace.  Regarding exertional limitations, SSA indicated that the Veteran was able to occasionally lift and/or carry objects weighing up to 20 pounds and frequently lift or carry objects weighing up to 10 pounds.  SSA found that the Veteran was able to stand and/or walk about 6 hours in an 8 hour workday and sit for about 6 hours in an 8 hour work day.  The Veteran was unlimited in her ability to push or pull other than as shown for lift or carry.  SSA indicated that the Veteran alleged multiple medical problems including various non-service connected disabilities.  She reported having neck pain.  SSA noted that MRI and x-ray examinations of the cervical spine showed multi-level degenerative disc disease and advanced osteoarthritis of the spine.  EMG showed cervical spine radiculopathy.  SSA noted that the medical evidence showed objective findings consistent with multi-level cervical degenerative disc disease with radiculopathy , however, muscle strength was intact with no atrophy.  SSA indicated that the Veteran's restrictions included rotational movement of the neck to occasional and occasional avoidance of heat and humidity as it aggravates pain symptoms.      

While SSA determinations must be considered by VA, they are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  However, this SSA decision is relevant to the issue of whether the service-connected disabilities preclude the Veteran from securing or retaining substantially gainful employment.  This evidence shows that the Veteran's service-connected disabilities are not severe and do not preclude all forms of substantially gainful employment.  This is probative evidence and it weighs against the claim.  

The medical evidence of record establishes that the Veteran is capable of sedentary or light activity employment.  Further, her work history demonstrates that she has experience as a records clerk and an administrative specialist which is sedentary or light employment.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

The Board finds the October 2012 and November 2011 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history.  The examiners examined the disabilities, noted what limitations the disabilities caused, and considered the Veteran's work history.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the probative evidence of record supports that finding that while the service-connected disabilities cause some physical limitations, they do not preclude the Veteran from all forms of substantially gainful employment, specifically employment that is sedentary or requires light activity.  The probative evidence of record establishes that the Veteran is able to work in positions that are sedentary or require light activity and she has a work history in such positions.    

The Veteran has offered her own assertions regarding the level of impairment resulting from her service-connected disabilities, and the Board finds her competent to testify regarding such observable symptomatology as neck pain and to testify as to an observable event such as being unemployed.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In terms of competency, a veteran's lay statements may be competent to support the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the Veteran's own statements that she is precluded from obtaining and retaining all forms of employment due to her service-connected disabilities to have limited credibility and probative value.  She has not demonstrated that she is precluded from obtaining and maintaining all forms of employment, to include sedentary employment, due to service-connected disabilities alone.  The Veteran asserts that she is unemployable in all forms of employment due to service-connected and nonservice-connected disabilities.  In a May 2005 statement, the Veteran stated that she was unemployable due to debilitating pain, confusion, and inability to focus or handle stress, and mental tracking problems.  She also applied for SSA disability benefits and alleged that she was disabled due to an affective and mood disorder, depression, panic attacks, and anxiety in addition to myalgia, neck pain, and degenerative disc disease.  Service connection is not in effect for a psychiatric disorder.  As noted above, VA is precluded from considering nonservice-connected disabilities when adjudicating the Veteran's TDIU claim.  

The Veteran's statements that she is unemployable due to her disabilities are inconsistent with more probative medical evidence of record.  The Veteran is essentially asserting that her service-connected disabilities cause such severe impairment that she is precluded from obtaining all forms of substantially gainful employment.  The Veteran is competent to report the symptoms and impairments associated with the service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  However, the Board finds her statements to have limited probative value because the statements are vague and conclusory.  The Veteran does not provide a rationale for why she is precluded from all forms of employment including sedentary or light work due solely to her service-connected disabilities.  

The Board finds that the weight of the competent and probative medical evidence demonstrates that the Veteran's service-connected disabilities do not preclude her from obtaining all forms of substantially gainful employment and the weight of the competent and probative medical evidence establishes that the Veteran is able to perform sedentary or light work.  The October 2012 VA examination reports indicate that each of the Veteran's service-connected disabilities was examined and opinions were provided as to how each disability impacted the Veteran's occupational functioning.   The October 2012 VA examination reports also cite to a November 2011 functional capacity evaluation report which showed that the Veteran was capable of at least sedentary-light type work and she exhibited symptoms exaggeration behavior.  The SSA determination dated in August 2006 also determined that the Veteran was not precluded from all forms of substantially gainful employment and that her impairments were not severe but caused mild functional limitations.  SSA evaluated the Veteran's exertional limitations due to the disabilities and how the limitations impacted her ability to work.  

The Board finds that this medical evidence is persuasive and has great probative weight.  The medical reports and opinions were rendered by qualified medical professionals who have the expertise to opine on the severity of the service-connected disabilities.  The medical professionals for VA examined each service-connected disability and discussed the impact each disability had on the Veteran's occupational functioning.  The medical reports and opinions are detailed and the medical professionals provided a rationale for the opinions and cited to the facts which supported the opinion.  On the other hand, the Veteran's statements that she is unemployable due to her disabilities are vague and conclusory.  She indicates that she is unemployable due to several disabilities, including non-service-connected disabilities.  She does not provide a rationale for why she is precluded from sedentary or light work due solely to her service-connected disabilities.  

The Board also points out that the medical professionals who provided the October 2012 VA medical opinions and the 2006 SSA determination considered the Veteran's own statements concerning her functional limitations due to her disabilities in connection with the examinations.  The medical professionals concluded that the functional impairment due to the service-connected disabilities was mild, not severe.  For these reasons, the Board concludes that the weight of the competent and probative evidence establishes that the Veteran is not precluded from all forms of substantially gainful employment due to the service-connected disabilities and she is able to obtain and retain sedentary or light work.  Overall, the weight of the probative and competent lay and medical evidence is against a finding that the Veteran's service-connected disabilities, in and of themselves, render her unemployable.  

The Board also notes that the Veteran has submitted a February 2005 statement from a VA vocational rehabilitation counselor.  The VA vocational rehabilitation counselor stated that the Veteran was a participant of the vocational training program, Chapter 31, for disabled veterans.  The counselor indicated that the Veteran stated that she was unable to maintain employment due to her disabilities.  The counselor noted that the Veteran reported having neck, head, stomach, and numerous other health issues that prevented her from maintaining suitable employment.  The counselor indicated that at that point, she questioned whether the Veteran was feasible for employment at any time in the near future and for that reason, they were unable to train her or help her find employment.  The counselor indicated that the Veteran had made several attempts at employment and she has been unable to maintain employment for more than 10 months due to her health.  The counselor stated that the Veteran's program has been discontinued.  

"It is the responsibility of the BVA...to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators..."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Regarding the February 2005 statement from the VA vocational rehabilitation counselor, the Board finds it to be of limited probative value for several reasons.  First, the counselor noted disabilities other than service-connected disabilities.  The counselor did not identify all of the Veteran's "numerous other health issues."  As noted above, VA is precluded from considering nonservice-connected disabilities when adjudicating the Veteran's TDIU claim.  Second, the statement from the counselor is too general and conclusory without any specific findings regarding the service-connected disabilities and resulting impairment.  The counselor did not address whether or how the Veteran was prevented from performing all tasks of gainful employment, to include sedentary tasks.  Third, the counselor's statement appears to be based upon the Veteran's own statements.  The counselor did not indicate what sort of evaluations, tests, or assessments were conducted in reaching the determination.  In the absence of such discussion, the Board finds the VA vocational rehabilitation counselor's February 2005 statement to be of limited probative value.  Rather, the Board places greater probative weight on the more probative VA medical opinions.  

In conclusion, the weight of the probative and competent lay and medical evidence is against a finding that the Veteran's service-connected disabilities, alone, prevent her from securing or following substantially gainful employment consistent with her education and occupational experience.  Therefore, a referral of the Veteran's claim to VA's Director of C&P for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted.  As a preponderance of the evidence is against the award of a total disability rating based on individual unemployability due to service-connected disabilities, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Accordingly, the appeal is denied.


ORDER

A total disability rating based on individual unemployability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


